 1

 2

 3

 4

 5
                                UNITED STATES DISTRICT COURT
 6                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 7
     BRYAN LEHMAN,
 8
                                   Plaintiff,               Case No. C19-1731 RAJ
 9
            v.                                              ORDER TO SHOW CAUSE
10
     COMMISSIONER OF SOCIAL SECURITY,
11
                                   Defendant.
12
            Plaintiff was required to file an opening brief on or before March 19, 2020. Dkt. 11.
13
     Plaintiff has neither filed an opening brief nor requested an extension of time.
14
            Plaintiff is ordered to show cause by April 10, 2020, why this matter should not be
15
     dismissed for lack of prosecution. Failure to show cause may result in dismissal of this action.
16
     Plaintiff may respond by filing an opening brief along with an explanation for the delay. If the
17
     Court finds the explanation reasonable, the Court will accept the late brief and amend the
18
     Scheduling Order to avoid prejudice to the Defendant.
19
            DATED this 30th day of March, 2020.
20

21

22
                                                           A
                                                           The Honorable Richard A. Jones
23                                                         United States District Judge




     ORDER TO SHOW CAUSE - 1
